 In the Matter of GODCHAUX SUGARS, INC.andSUGAR MILL WORM MS'UNION, LOCALS No. 21177 AND No. 21881 AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCases Nos. C-499 and 8-613.Decided April 209, 1939Sugar Refining IndustryAgreement:not to press pending charges if an elec-tion is agreed to, between respondent and Union, acceded to by Regional Direc-tor, given effect in order to effectuate the policies of theAct-Alleged UnfairLabor Practices:only those occurring after date of agreement not to presschargesconsidered-Complaint:dismissed-Election: heldfair-Pleading:agree-ment not to press charges put in issue by Regional Director's reply to respond-ent'sanswer-Investigation of Representatives:petition for, dismissed withoutprejudice because consent electionfair-Intervenor's Petition for Certification:denied because based on consent election held 18 months before order; electionresults may no longer represent desire of employees.Mr. Berdon M. Bell,for the Board.Mr. Emile GodchauxandMr. G. H. Pierson, Jr.,of New Orleans,La., for the respondent.Mr. Eugene D. SaundersandMr. William A. West, Jr.,of NewOrleans, La., andMr. C. H. Levet,of Lions, La., for Godchaux SugarsEmployees Labor Council.2Miss Carol Agger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 2, 1937, Sugar Mill Workers' Union, Locals No.21177 and No. 21188, herein called the Union, filed with the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Godchaux Sugars, Inc.,Reserve, Louisiana, herein called the respondent, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The petition further alleged that Godchaux SugarsEmployees Labor Council, a labor organization, herein called the1 The complaint erroneously refers to Local No. 21188 as Local No. 2188.2 At times inaccurately referred to in the record as Godchaux Sugars, Inc., EmployeesLabor Council.12 N. L. R. B., No. 67.568 GODCHAUX SUGARS, INC.569Council, claimed to represent employees directly affected by the in-vestigation and that said organization had been formed and main-tained with the assistance and encouragement of the respondent.On November 2, 1937,the Union filed charges with the RegionalDirector alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and(2) and Section 2 (6) and(7) of the Act.On November 13, 1937,the National Labor Relations Board, hereincalled the Board,acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, Article III, Section 10 (c) 2,and Article II,Section 37 (b), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended,ordered an investigation upon the peti-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice,and further orderedthat for the purposes of hearing the two cases be consolidated andthat one record of the hearing be made.On November 15, 1937, theUnion filed its amended charges alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and(3) and Sec-tion 2(6) and(7) of the Act.Upon the charges and amended charges theretofore filed, the Boar,ZVby the Regional Director, issued its complaint dated November 18C1937,alleging that the respondent had engaged in and was engagingii unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and(3) and Section 2 (6) and(7) of the Act.A copy of the complaint and of the petition,accompanied by noticesof a hearing thereon to be held before a Trial Examiner on Novem-ber 29,1937, were duly served upon the respondent,upon the Union,and upon the Council.The complaint alleged in substance that the respondent,on or aboutSeptember 1, 1937,caused to be formed a labor organization of itsemployees at its Reserve plant, known as Godchaux Sugars Em-ployees Labor Council,8and has since dominated,interfered with, andassisted,by financial and other support, in the administration ofsaid organization;that on or about October 26, 1937,while a ballotwas being taken of the employees of the respondent to determine theexclusive representative of said employees for purposes of collectivebargaining,pursuant to an agreement by and between the respondent,the Union,and the Council, the respondent did cause its supervisoryofficials and employees to be stationed near the polling place and toquestion,intimidate,and instruct the employees in regard to theirvoting;that the respondent on or about August 26, 1937,addresseda letter to and circulated it among its employees at the Reserve plant;that the contents of said letter were designed to, and in fact did,8 See footnote 2. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscourage, restrain, and coerce said employees in their right ofself-organization and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection; that therespondent between September 1 and November 16, 1937, threatenedto discharge employees who did not join the Council, thereby dis-couraging employees in their affiliation with the Union; that therespondent between October 1 and November 16, 1937, reemployedcertain employees at its Reserve plant on condition that they jointhe Council, which said employees were coerced and compelled todo; that the respondent between October 27 and November 16, 1937,caused a petition to be circulated among its Reserve plant employeesstating in effect that the aforesaid balloting among said employeeson October 26, 1937, had been fairly conducted and that as a resultof said ballot the Council was the duly elected bargaining repre-sentative of all the employees, and coerced employees into signingsuch petition; and that the respondent on or about October 1, 1937,terminated the employment of, and has since failed and refused toreinstate, nine named employees because of their membership in theUnion and in order to discourage membership of employees in theUnion.4Pursuant to notice to all parties, the hearing was twice postponed.On or about January 19, 1938, the respondent filed its answer admit-ting that the respondent was engaged in interstate commerce andspecifically denying the averments of unfair labor practices made inthe complaint.The respondent's answer set up the following affirmative defense :That on September 13, 1937, a conference was held by the Union andthe respondent concerning the Union's claim to having been con-stituted the exclusive collective bargaining agency of the respondent'sReserve plant employees; that at this conference the respondent con-tested an assertion by the Union that it had been designated collec-tive bargaining agent by a majority of these employees; that theUnion then stated that it proposed to apply to the Board for an orderdirecting an election for the designation of itself as the collectivebargaining agency of said employees.The answer further allegedthat at about the time of said conference the Council claimed to rep-resent a majority of the Reserve plant employees for collective bar-gaining purposes; that on or about September 25, 1937, the respond-ent received a certain letter from the Regional Director dated Sep-tember 24, 1937, advising the respondent that the Regional Directorhad received from the Union a Petition for Investigation and Cer-tification of Representatives wherein it was claimed that the Union4 The names of these employees are Joe Cambise, Ellis Cambre, William Cambre, Mar-garet Champagne,Rawley Hymel,JohnKeating,Dennis Millet, Lance Madere, and CarloSaragusa. GODCHAUX SUGARS, INC.571was the exclusive bargaining agency for all of the respondent's em-ployees at the Reserve plant, excluding certain classes of employees;that said letter stated that "articles" filed by the American Federa-tion of Labor further alleged that the respondent had attempted toform and dominate a company union, and requested the Board totake appropriate action to end this practice; that said letter setforth its purpose as being to ask the respondent whether it wouldagree to an election, by secret ballot, to be conducted by the RegionalDirector, pursuant to the Act and Board Rules and Regulations.The answer further alleged that on or about October 11, 1937, a cer-tain conference was held by the Regional Director and the respond-ent, attended by an official of the Union, namely, the Regional Direc-tor of the American Federation of Labor, at which conference theRegional Director of the Board, in the presence of said union official"and with his concurrence," "represented" to the respondent, and therespondent was "assured," that if all interested parties executed anagreement to the conduct of an election to determine which of thetwo organizations, the Union or the Council, if any, was the chosenrepresentative of the Reserve plant employees, the charges of unfairlabor practices under the Act, which it was alleged had been there-tofore engaged in by the respondent, "would be effectively quashedand finally disposed of by the effect of such execution, and thatneither the National Labor Relations Board nor the American Fed-eration of Labor could or would in any event urge or press thesecharges thereafter."The answer then avers that the respondent, rely-ing upon the aforesaid representation and assurance, did on Octo-ber 19, 1937, agree to execute such an agreement; that, accordingly,on said date the respondent, the Union, the Council, and the Boardexecuted a certain, agreement in writing providing for a consentelection by secret ballot to be held on October 26, 1937, at Reserve,Louisiana, and expressly providing "Should either of the two organi-zations [the Union or the Council] obtain a majority of votes castby the eligible employees, [the respondent] . . . will then recognizethat organization as the exclusive agency of its eligible employeesfor the purpose of collective bargaining;" that on said October 26,1937, an election as provided in said agreement was held among theReserve plant employees; that in said election the Council received511 of the 966 ballots cast; that on November 2, 1937, the respondentwas advised by the Regional Director of the official count of theballots, and, further, that the Union had filed with the Board aformal protest of the ballot.On January 22, 1938, the Council filed in the representation casea certain petition setting forth among other things the making ofthe afore-mentioned agreement of October 19, 1937, by the Board,by the respondent, the Council and the Union; the holding pursuant 572DECISIONSOF NATIONAL LABORRELATIONS BOARDthereto of said election of October 26, 1937; and the results of theballot taken.It denied all allegations of the petition filed by theUnion in the representation case "which affect adversely in any man-ner the right of the Council to be recognized as sole bargainingagent of the employees of" the respondent at its Reserve plant, andrequested the Board to maintain its "vested rights" in the result ofthe election of October 26, and to certify the Council as a sole bar-gaining representative of the employees at Reserve.Pursuant to notice, a consolidated hearing in the representationand complaint cases was held from January 24 to February 5, 1938,inclusive, at Reserve, Louisiana, before Eugene P. Lacy, the TrialExaminer duly designated by the Board. The Board, the respondent,and the Council were represented at the hearing by counsel; theUnion by its representative.5Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues tried, was afforded all parties.At the beginning ofthe hearing, counsel for the Board moved to strike from the respond-ent's answer certain paragraphs and attached exhibits, and from theafore-mentioned petition of the Council certain paragraphs, on theground that the allegations therein contained and such exhibits hadno relationship with the cause being heard. In sum, these paragraphsand exhibits, so far as here material, related to the circumstances sur-rounding the consent election of October 26, 1937, as heretofore setforth in connection with the affirmative defense of the respondent'sanswer.The motion was granted by the Trial Examiner. Pursuantto this ruling, no evidence was permitted to be introduced on thesubject excluded.Accordingly, no opportunity was afforded to therespondent to make proof of its afore-mentioned affirmative defense,nor to the Council of the allegations stricken from its petition.Dur-ing the course of the hearing the Trial Examiner made several otherrulings on motions and on objections to the admission of evidence.In view of the Decision and Order herein, the Board finds it unneces-sary to review these other rulings of the Trial Examiner.On March 11, 1938, the Trial Examiner issued his IntermediateReport, a copy of which was duly served on all parties, finding thatthe respondent had engaged in, and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the Act, and recommend-ing that the respondent cease and desist from such unfair laborpractices, and that it take certain affirmative action to remedy thesituation brought about by the unfair labor practices found.TheTrialExaminer dismissed the allegations of the complaint withag The Intermediate Report of the Trial Examiner notes that the Union was representedat the hearing by Mr.Jack Adams of Vicksburg,Mississippi. GODCHAUX SUGARS, INC.573respect to the discriminatory discharges of five of the nine namedpersons.°Thereafter, the respondent and the Council filed exceptions to theIntermediate Report, and the Council submitted a written argument.Notice was served upon all the parties of a hearing to be held beforethe Board on April 12, 1938, in Washington, D. C., for the purposesof oral argument. Said hearing was called, but none of the partiesappeared.On December 15, 1938, the Board issued an order overruling theabove ruling of the Trial Examiner in striking from the answer ofthe respondent the paragraphs and attached exhibits relating, amongother things, to the circumstances surrounding the election of Octo-ber 26, 1937, and restoring said paragraphs and exhibits to the record.A copy of said order was duly served upon the respondent, the Union,and the Council.On January 11, 1939, the Regional Director lodgedwith the Board and duly served upon the respondent, upon theUnion, and upon the Council, a certain document entitled "Motionand Reply of Regional Director, as Agent for the Board, to Answerof the Respondent," herein called the "Regional Director's Reply"or "Reply." In said Reply the Regional Director, as agent for theBoard, requested leave to file herein the document.The Board, byorder issued February 2, 1939, granted this request and also directedthat the Regional Director's Reply be incorporated in the record.The Regional Director, as agent for the Board, in and by hisReply, denied "each and all of the material allegations containedand made in said [paragraphs and exhibits restored by the orderof December 15, 1938 to the record] ... except those [therein] .. .expressly admitted," and alleged that he wrote the letter of Septem-ber 24, 1937, referred to in the respondent's answer; that on or aboutOctober 11, 1937, a conference was held between the Regional Attor-ney 7 and representative of the respondent; that during the courseof said conference, the Regional Attorney conferred with representa-tives of the Union by telephone and then advised the respondentthat it was the disposition of the Union representatives that if therespondent consented in writing to the conduct of an election bysecret ballot among its employees in terms agreeable to the said Unionand pursuant to the Act, the Board Rules and Regulations, and thedecisions of the Board in representation cases, for the purpose ofdetermining the preference of said employees of the Reserve plantas between the Union and the Council as an exclusive bargainingagency, then certain allegations of unfair labor practices would not6 The names of the four persons with respect to whom the charges were sustained are :be Cambise, William Cambre, Rawley Hymel, and John Keating.7 Said Regional Attorney referred to is the Regional Attorney for the Board assistingthe Regional Director for the FifteenthRegion. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe pressed;that on or about October 19, 1937, a conference was heldby the Regional Director,and representatives of the respondent andof the Union;that at this conference the representatives of the Unionrepeated that if the respondent consented in writing to the conductof an election by secret ballot among said employees,in terms agree-able to the Union and under and pursuant to the Act,the BoardRules and Regulations,and the decisions of the Board in representa-tion cases,for the purpose of determining the representation prefer-ence of said employees as between the Union and the Council, theUnion would not instigate or press charges of unfair labor practicesagainst the respondent on matters then pending;that on or aboutOctober 19,1937, the respondent executed such a consent and agree-ment in writing;that said consent and agreement also was signedby the Board, the Union,and the Council;that on October 26, 1937,an election pursuant to said agreement was held under the directionof the Regional Director.On February 2, 1939, the Board duly served upon the respondent,upon the Union,and upon the Council, a copy of its order of saiddate,afore-mentioned,accompanied by written notice to said parties,notifying each of said parties that the Board "may rely upon thematerial allegations of the`Reply of Regional Director,As Agentfor the Board, to Answer of the Respondent'heretofore served uponyou byCharlesH. Logan, Regional Director for the FifteenthRegion, unless,within ten days from the receipt of this Notice, thematerial allegations of the Reply are expressly denied."Withinthe time thus prescribed,the respondent filed with the Board twodocuments entitled respectively, "Return or Response of RespondenttoRuling or Notice of the Board of February 2, 1939, to the effectthat the Board may rely upon the material allegations of the Replyof the Regional Director to Answer of Respondent unless the mate-rial allegations of the Reply are expressly denied,"and "Exceptionand Return of respondent,Godchaux Sugars, Inc., to the Order ofFebruary 2, 1939, granting leave to Regional Director of the Fif-teenthRegion to file reply to Answer of respondent, GodchauxSugars,Inc."In the first of these documents the respondent statesthat it has "no objection whatever to the Board relying upon thoseallegations of the reinstated portion of the respondent's answer andaccompanying exhibits that the Regional Director in his so-called`Reply'has expressly admitted to be true . . ."Neither within the time allowed by the notice of February 2, 1939,nor at any other time since that date has the respondent,the Union,or the Council denied all or any of the allegations contained in theRegional Director'sReply.The Board has considered the exceptions to the Intermediate Re-port of the Trial Examiner, as well as the various objections and GODCHAUX SUGARS, INC.575contentions which the respondent has made in papers filed hereinsince the filing of its Exceptions.We find the Exceptions and saidobjections and contentions, and each of them, save those which areconsistent with the findings, conclusions, and order set forth below,to be either without merit or unnecessary to determine in view of theorder below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Louisiana corporation having its principalplace of business in New Orleans, Louisiana. It owns and operatesplants located at Raceland and at Reserve, Louisiana, and is licensedto do business in the States of New York, Arkansas, Indiana, Mis-sissippi, Oklahoma, Tennessee, Florida, Iowa, Missouri, Texas, Geor-gia, Kansas, Nebraska, Wisconsin, Illinois, Kentucky, Oklahoma, andAlabama.These proceedings involve only the plant at Reserve.The respondent's operations include the cultivation, transporta-tion, and milling of sugar cane,8 refining of raw sugar, and the proc-essing of various byproducts.More than 80 per cent of the rawmaterials and supplies used at the Reserve plant in the course ofmanufacture during the past several years was obtained and shippedto the plant from outside of the State of Louisiana.Raw sugar,the principal of these raw materials, is procured part from withinLouisiana, and part, by boat and rail, from Puerto Rico, the Philip-pine Islands, and Cuba.About 871/2 per cent of the refined sugarsregularly produced at the Reserve plant are shipped by rail or waterfrom the plant to customers located in States other than Louisiana.An even greater percentage of the byproducts are sold and shippedto points outside Louisiana.The average monthly sale of refinedsugar produced at the Reserve plant during past years has amountedto 45 million pounds.In October 1937 the respondent employed 996 employees in theReserve plant, excluding clerical, supervisory, and agriculturalemployees.II. THE ORGANIZATIONS INVOLVEDSugar Mill Workers' Union, Locals No. 21177 and No. 21188, arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the respondent working inthe "mill proper," excluding supervisory, clerical, and certain otheremployees.The Union also admits to membership employees en-gaged in loading and unloading shipments to and from the plant,8The employees engaged in the agricultural operations are not hereinvolved. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDand firemen, engineers, and other employees who work on therespondent's narrow gauge railroad.Godchaux Sugars Employees Labor Council is an unaffiliated labororganization, with membership limited to persons employed by therespondent.Certain supervisory employees and agricultural workersare ineligible for membership.HI. TIIE UNFAIR LABOR PRACTICES ALLEGED TO HAVE BEEN ENGAGED IN BYTHE RESP('NDENT ON OR BEFORE CCTCBER 26, 1937In accordance with the notice of February 2, 1939, the Board, inthe exercise of its discretion and for the purpose of these proceedings,has determined to and hereby does rely upon the material allegationscontained in the Regional Director's Reply, as allegations of factadmitted to be true by all parties.Upon the facts thus admitted and upon the record the Board finds:On September 24, 1937, the Regional Director, by written communi-cation, advised the respondent of the receipt by the Board from theUnion of a petition for investigation and certification of representa-tives; of the claim therein made by the Union that, under the Act,itwas the exclusive bargaining representative of all the respondent'sReserve plant employees, with certain exceptions: and of the pend-ency of charges by the American Federation of Labor, the labororganization with which the Union was and is affiliated, concerningthe formation and domination of a company union by the respondent.The company union thus referred to was the Council. The RegionalDirector, in this communication, further made inquiry of therespondent whether the respondent was agreeable to the conduct ofan election by the Board among the Reserve plant employees forthe purpose of determining their preference of a collective bargain-ing representative.Thereafter, on or about October 11, 1937, theRegional Attorney and the respondent met in conference duringwhich time the Regional Attorney advised the respondent, follow-ing inquiry made by him of the Union in that respect, that it wasthe disposition of the Union that if the respondent consented toan election to determine the choice, if any, of the Reserve plant em-ployees as between the Union and the Council for collective bar-t aining representation, certain allegations of unfair labor practiceswould not be pressed.On October 19, 1937, another conference tookplace, this one participated in by the Union as well as by the RegionalDirector and the respondent, during the course of which the Unionreiterated its position. that if the respondent consented to an elec-tion, the Union would not instigate or press charges of unfair laborpractices against the respondent on matters then pending.Accord-ingly, on October 19, 1937, the respondent, the Union, the Council,and the Regional Director, said Director acting in that behalf as GODCHAUX SUGARS, INC.577agent for the Board, executed a written consent and agreement pro-viding for the conduct of an election on October 26, 1937, under thedirection of the Board among certain specified classes of employeesemployed at the Reserve plant, for the purpose of determiningwhether a majority of these employees desired to have either theUnion or the Council represent them in collective bargaining withthe respondent.The consent and agreement specifically providedthat if either of the interested labor organizations obtained a ma-jority of the votes cast in such an election, the respondent wouldrecognize such organization as the exclusive collective bargainingagency of all the employees eligible to vote.On October 26, 1937,pursuant to the consent and agreement, an election was held in whichthe Council obtained a majority of the votes cast.It is apparent from the foregoing, and we find, that on October19, 1937, the respondent executed the above written consent and agree-ment of that date, in reliance upon a representation then made bytheUnion, in the presence of the Regional Director, that if therespondent would execute said consent and agreement the Unionwould not instigate or press charges with respect to unfair laborpractices allegedly engaged in by the respondent prior to that time.While this representation originated with and was put forth by theUnion and not by the Regional Director, it is manifest that thepresence of the Regional Director at the conference, coupled withhis execution of the written consent and agreement, reasonably werecalculated to and did indicate to the respondent an acquiescence bythe Board through its agent in the representation made, and, in con-sequence, in the undertaking implicit. It is true that under the Actthe Board upon charges of unfair labor practice being filed and ahearing upon complaint had, may in its discretion proceed to a deter-mination of such charges irrespective of whether a representationor undertaking, such as the above, was made or assumed. Neverthe-less, effective administration of the Act and furtherance of its poli-cies require that the Board pay scrupulous regard to such a repre-sentation and undertaking of its agent, where, as here, they relateto matters of adjustment.'However, it is charged and alleged that subsequent to October 19,1937, and prior to the holding of the election of October 26, as wellas during the election, the respondent engaged in various unfairlabor practices, which, among other things, interfered with, re-Cf.Matterof Shenandoah-DivesMiningCaapanyandInternational Union of MineMfll & Smelter11 'orheis.Local00 6, 11 N L. ItB 885, where in an analogous situa-tion involving an agreement of the emp:oyei, participatedin byan agent o, tile bluaid,to remedy alleged unfair labor practices.the Boaud said"Although wedo not agreethat the compromiseagreementestop$ theBoard from proceed-ing herein,we believethat effectiveadministration of the Act requiresthat theBoard'sagents have the respect and confidence of labor organizations and employers with whom DECISIONS OF NATIONAL LABOR RELATIONS BOARD578strained, and coerced its Reserve plant employees in their exercisef a free choice of representatives at that election.Plainly, wereuch charges and allegations proved, we should have little hesitancyn disregarding the representation and undertaking of October 19.Conduct of such character by the respondent would vitiate any claimto exoneration.The evidence adduced at the hearing, however, fails to establishany unfair labor practices committed by the respondent during theperiod following October 19, 1937, to and including the election ofOctober 26.As to matters directly relating to the election, it isshown that during the taking of the ballot, certain individuals, in-cluding several so-called "foremen," sat at a table near the pollingplace, making notations of the names of employees who came to vote.It is not clear that the so-called "foremen" were foremen ill, the usualsense of persons identified in interest with the employer.They ap-pear to have been acting solely for the Council in determining whatemployees had not voted in order to furnish such employees trans-portation facilities to the polling place.Upon request of the Union,these individuals transferred their activities to a point farther awayfrom the polls. It also is shown that a company policeman wasstationed near the polling place part of the day, but it does not ap-pear that he did anything more than direct traffic and generallyobserve events.There likewise was some proof of electioneering car-ried on by the Council near the polls; however, there is no evidenceof employer-action in that connection.No objection to any of theseactivities of the Council, save the request regarding the individualsnoting the voters, was made by the Union to persons in charge of theelection at the time of their occurrence.There also was proof regarding a parade, barbecue, and dance heldby the Council for its members and friends on the night precedingthe election.The witnesses were in agreement that this celebrationwas the most elaborate they ever had attended or heard of occurringin Reserve.The cost of the affair, an amount in excess of $400, wasmet, for the most part, with money furnished by one C. I. James, abusinessman of Reserve. James testified that loans made by him tothe Council prior to February 1, 1938, aggregated $1,270, that hepromised the Council to advance all funds needed to meet the ex-penses of its participation in these proceedings which the Counciltheirwork brings them in contact.Repudiation of agreements entered into and reliedon in good faith necessarily impairs such respect and confidence.Itmay well be thatthe Regional Director intended the instant agreement to be subject to acceptance by thecomplainant,Gliecek,or approval by the Board, or both.There is, however,no evidence tothat effect.The respondent apparently relied and acted upon the agreement,reinstatingan employee the legality of whose discharge had not been adjudicated.We believe thepolicies of the Act will best be effectuated by giving effect to the agreement and refrainingfrom consideration of the alleged unfair labor practices.The complaint will bedismissed." GODCHAUX SUGARS, INC.579itself could not pay, that he never discussed these loans or advanceswith the respondent nor does he look to it for repayment, that heexpects to be paid by the Council some time in the future.WhileJames' testimony about these loans and undertakings is incredible,and, while we have no doubt that he failed to disclose on the witnessstand the true nature of these transactions, yet the record is barrenof proof establishing that in engaging therein he acted at the instanceof the respondent.Upon the evidence before us we cannot concludeas concerns the election that the respondent intimidated, restrained,or otherwise interfered with its employees in their voting, as allegedin the complaint.We find that the election of October 26, 1937, wasa proper one, in conformity with the terms of the consent and agree-ment therefor of October 19.We believe, because of the representation and undertaking of Octo-ber 19, 1937, that the policies of the Act will best be effectuated inthis case if we refrain from considering the record in so far as itrelates to unfair labor practices allegedly engaged in by the respond-ent on or before that date. Since we also have found that the re-spondent engaged in no unfair labor practices after October 19, to andincluding October 26, 1937, the complaint and the proceedings, withregard to all such practices, allegedly occurring prior to and includ-ing October 26, 1937, should, and will be, dismissed.IV.THE UNFAIRLABOR PRACTICESALLEGED TO HAVE BEEN ENGAGED IN BYTHE RESPONDENT AFTER OCTOBER 2 6, 19 3 7A. Alleged domination of and interferencewit1i, the administrationof the Council and support thereofThe evidence with respect solely to acts, events, andoccurrencesafter October 26, 1937, does not establish that the respondent subse-quent to that date dominated or interfered with the administrationof the Council, or contributed financial or other support to it, and weso find.Accordingly, we will dismiss the complaintin so far as italleges that the respondent after October 26, 1937, dominated andinterfered with the administration of the Council and contributedfinancial or other support to it, that the respondent thereby inter-fered with, restrained, and coerced its employeesin the exercise ofrights guaranteed by Section 7 of the Act.B. Alleged interference, restraint, and coercion in the exercise ofrights guaranteed by Section 7About November 13', 1937, following the filing by the Union withthe Board of a protest to the election of October 26, various employ-ees at the Reserve plant who were members of the Councilcirculateda certainpetition, on the respondent's timeand property,addressed169134-39-vol. 12-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARBto the Board and stating, in substance, that the signers thereof be-lieved the election of October 26 to have been fairly conducted, thatthe results were satisfactory to them, and that they desired the Coun-cil to be certified as an exclusive bargaining agency.The petition was circulated and the signatures thereto obtainedwith the knowledge and acquiescence of at least one foreman.How-ever, the evidence does not establish that the respondent, through itsofficers, supervisory employees, or otherwise compelled employees tosign the petition.We have held that a grant by an employer undercertain circumstances of its time and property to a labor organiza-tion for organizational purposes constituted a violation of the Act.loThe question in all cases, however, is whether by such grant theemployer has interfered with self-organization or collective bargain-ing.l"We think that the respondent's grant of its time and propertyfor the circulation of a petition of the kind here involved, under thecircumstances here presented, did not contravene the Act.The complaint alleged that the respondent imposed membershipin the Council as a condition to its reemploying a number of personswhom it reemployed during the period from October 1 to November16, 1937.With respect to persons allegedly so reemployed subse-quent to October 26, 1937, the record does not satisfactorily establishthe imposition of such a condition by the respondent.While thereis some testimony of conduct by supervisory employees, which mayhave occurred after that date, tending to show that pressures werebrought to bear upon reemployed employees to join the Council, wecannot say that the evidence of acts and circumstances after October26 warrants such a finding.Moreover, it appears that, of the personsreemployed subsequent to the election who testified at the hearing,some joined the Council after their reemployment, some never joined,and several joined preceding their reemployment but not pursuant toany compulsion attributable to the respondent.We find that the respondent, subsequent to October 26, 1937, didnot interfere with, restrain, or coerce its employees in the exercise ofthe rights guaranteed therein by Section 7 of the Act, as alleged inthe complaint.We, therefore, will dismiss the complaint, in so far asit so alleges.C.Alleged discrimination in regard to hire and tenure of employmentThe complaint alleged that the respondent on or about October 1,1937, terminated the employment of nine named employees and hasat all times since failed and refused to reinstate them, because of their10Matter of Servel, IncandUnited Electrical, Radio and Machine Workers of America,Local No 1002,11 N L R B 1295, and cases there cited.n Cf.Matter of Aeolian-American CorporationandAmalgamated Piano Workers ofAmerica,8 N. L. R. B. 1043. GODCHAUX SUGARS, INC.581membership in the Union and in order to discourage membership ofemployees in the Union.Three of these employees 12 were laid offprior to October 1, 1937, during the seasonal shut-down of the plant,and were not reemployed when the plant reopened on or about Octo-ber 1, 1937.However, the record does not show that by acts subse-quent to October 19, 1937, the respondent discriminated in regard totheir hire or tenure of employment.They made no application forreinstatement after that date.One other of the nine employees iswas laid off in September 1937 and never applied for work thereafter.We, therefore, cannot find any discrimination as to him subsequent toOctober 19.Of the remaining five employees, all but one were foundby the Trial Examiner not to have been discriminated against in theirhire or tenure of employment.'In view of the failure of the Unionto file exceptions to the Intermediate Report, and its acquiescence inthe Trial Examiner's findings'15 we shall not consider whether therespondent discriminated in regard to their hire and tenure of em-ployment subsequent to October 19, 1937.We affirm the findings ofthe Trial Examiner in this respect.The remaining employee hadbeen laid off, apparently, in the seasonal lay-off and made applica-tion for reinstatement after October 1.The date of his last appli-cation is not shown.He testified that when he made this applicationhe was told by the plant manager that "after the election and every-thing was settled that he [plant manager] expected everybody to goback to work." It would appear from this that the application wasprior to October 19. In response to interrogation at the hearingwhether he had applied after November 1, 1937, the employee testified"I wouldn't know."Under these circumstances, we cannot find thatthe respondent by acts subsequent to October 19, discriminated againsthim.We find that the respondent, subsequent to October 26, 1937, didnot discriminate in regard to the hire or tenure of employment ofany of its employees, or as to any term or condition of their employ-ment, within the meaning of the Act, thereby interfering with, re-straining, or coercing its employees in the exercise of rights guaran-teed them by Section 7 of the Act.We, therefore, will dismiss thecomplaint in so far as it so alleges that the respondent terminatedthe employment of nine named employees and has at all times sincefailed and refused to reinstate them, because of their membershipin the Union and in order to discourage membership of employees inthe Union.12 The names of these employees are Cambise,William Cambre,and Saragusa.IsHis name is Keating.14 The names of these employees are Ellis Cambre,Champagne,Madere, and Millet.15 The Union notified the Board that it had no exceptions to file and was satisfied withthe hearing and procedure of the Trial Examiner. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE QUESTION CONCERNING REPRESENTATIONThe petition of the Union for an investigation and certification ofrepresentatives alleges that a question has arisen concerning the rep-resentation of certain of the respondent's Reserve plant employees,in that, although the Union claims to represent a majority of theseemployees, within a unit appropriate for collective bargaining pur-poses, the respondent denies this claim and refuses to bargain collec-tively with the Union as the exclusive representative of all the em-ployees in such unit unless and until the Board certifies that theUnion is such exclusive representative. It is apparent from the char-acter of evidence introduced at the hearing in support of the petition,and from other circumstances shown, that the Union is here seekingmerely the direction of an election to determine representatives, nota certification of representatives upon the record.The employees who the Union in its petition alleges constitute anappropriate collective bargaining unit and whom it claims to repre-sent, were all included substantially in the group of employees eligibleto vote in the election of October 26.That election was held 1 weekbefore the filing herein of the petition for investigation, an electionwhich we have found was a fair and proper one, in accordance withthe consent and agreement of October 19.Moreover, we see no reasonfor finding, especially in view of said consent and agreement, thatthe unit in which the election was held was not an appropriate onefor collective bargaining.',,Since we have found that the election ofOctober 26 was fair and proper, and the unit in which it was heldnot inappropriate, we shall dismiss the petition of the Union filedNovember 2, 1937.We construe the request of the Council for certification made in itspetition filed herein on January 22, 1938, as based upon the resultsof the election of October 26. Some 18 months have intervened sincethe conduct of that election, a period in which circumstances mayhave so changed that the Council no longer represents a majority ofthe employees employed by the respondent within an appropriate col-lective bargaining unit.Under these circumstances, we shall denythis request 1TFor the same reason, our dismissal of the petition shallbe without prejudice.1e Cf.Matter of Marlin-Rockwell CorporationandLocalNo.338,United AutomobileWorkers of America,5 N.L. R B.206, 210-211.The election was conducted among all"plant employees,"that is, "all employees at the Reserve,Louisiana,plant paid by thehour or by piece except those in clerical or supervisory capacities,and those whose normalemployment is in agricultural or field work."11Matter of Bamberger-Reinthal CompanyandInternational Ladies'Garment WorkersUnion, 9 N.L. R. B. 1057.Matter of American France Line et at. (Seatrain Lines, Inc.)andInternational Seamen's Union of America,10 N. L.R. B. 1169. GODCHAUX SUGARS, INC.583Upon the basis of the foregoing findings of fact and upon theentire record in these proceedings, the Board makes the following :CONCLUSIONS OF LAW1.The operations and business of the respondent constitute a con-tinuous flow of trade, traffic, and commerce among theseveralStates,and between the States and foreign countries, within themeaning ofSection 2 (6) of the Act.2.Sugar Mill Workers' Union, Locals No. 21177 and No. 21188,and Godchaux Sugars Employees Labor Council, are labororganiza-tions, within the meaning of Section 2 (5) of the Act.3.The respondent, since October 19, 1937,18 has not dominated orinterferedwith the administration of, or contributedfinancial orother support to, Godchaux Sugars Employees Labor Council, withinthe,meaning of Section 8 (2) of the Act.4. The respondent, since October 19, 1937, has not interfered with, re-strained, or coerced its employees in theexerciseof rights guaranteed bySection 7 of the Act, within the meaning of Section 8 (1) of the Act.5.The respondent, since October 19, 1937, has notdiscriminated inregard to the hire or tenure of employment, or any term or condi-tion of, employment of its Reserve plant employees, within the mean-ing of Section 8 (3) of the Act.6.No question concerning the representation of employees of therespondent, Godchaux Sugars, Inc., for the purposes of collective bar-gaining has arisen, within the meaning of Section 9 (c) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby orders that the com-plaint, as amended, against the respondent, GodchauxSugars, Inc.,be, and it hereby is, dismissed.AND IT ISFURTHERORDERED that the Petition for Investigation andCertification filed by Sugar Mill Workers' Union Locals No. 21177and No. 21188, affiliated with the American Federation of Labor, be,and it hereby is, dismissed, without prejudice.AND ITIS FURTHER ORDEREDthat the application by Godchaux SugarsEmployees Labor Council for certificationas representative of theemployees of the respondent, Godchaux Sugars, Inc., be, and it herebyis,denied.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Decision and Order.Is "Since October 19, 1937,"as used inthe Conclusions of Law,means from October 19,1937,until the date of the hearing,January 24, 1938.